      Case 2:19-cr-00266-GMN-BNW Document 76 Filed 07/28/20 Page 1 of 3

NICHOLAS A. TRUTANICH
United States Attorney
District of Nevada
Nevada Bar Number: 13644
BRIAN WHANG
Assistant United States Attorney
United States Attorney’s Office
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
702-388-6336

                                 UNITED STATES DISTRICT COURT
                                       District of Nevada


UNITED STATES OF AMERICA,            )            Case No. 2:19-CR-0266-GMN-BNW-3
Plaintiff,                           )
                                     )
       v.                            )                     PETITION FOR ACTION
                                     )                     ON CONDITIONS OF
MARTIN MARTINEZ MADRID               )                     PRETRIAL RELEASE
Defendant                            )



       Attached hereto and expressly incorporated herein is a Petition for Action on Conditions

of Pretrial Release concerning the above-named defendant prepared by Jennifer Simone, Senior

U.S. Pretrial Services Officer. I have reviewed that Petition, and I concur in the recommended

action requested of the court.




    Dated this 28th day of July, 2020.

                                                          NICHOLAS A. TRUTANICH
                                                          United States Attorney


                                                          By     /S/                      .
                                                               BRIAN WHANG
                                                               Assistant U. S. Attorney
          Case 2:19-cr-00266-GMN-BNW Document 76 Filed 07/28/20 Page 2 of 3



PS 8
(Revised 12/04)



                                  UNITED STATES DISTRICT COURT
                                             for the
                                      DISTRICT OF NEVADA

U.S.A. vs. MARTIN MARTINEZ MADRID                           Docket No: 2:19-CR-0266-GMN-BNW-3

                        Petition for Action on Conditions of Pretrial Release

         COMES NOW JENNIFER SIMONE, SENIOR U.S. PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant MARTIN MARTINEZ MADRID. The defendant
initially appeared on October 30, 2019, before U.S. Magistrate Judge Elayna J. Youchah and was
ordered released on a personal recognizance bond with the following conditions of release:

      1. The defendant shall report to U.S. Pretrial Services for supervision.
      2. The defendant is placed in the custody of Maria Martinez, who agrees (a) to supervise the
          defendant in accordance with all of the conditions of release, (b) to use every effort to
          assure the defendant’s appearance at all scheduled court proceedings and (c) to notify
          the court immediately if the defendant violates any condition of release or disappears.
      3. The defendant shall surrender any passport and/or passport card to U.S. Pretrial Services
          or the supervising officer.
      4. The defendant shall not obtain a passport or passport card.
      5. The defendant shall abide by the following restrictions on personal association, place of
          abode, or travel: Travel is restricted to Clark County, Nevada.
      6. The defendant shall maintain residence with Maria Martinez and may not move prior to
          obtaining permission from the Court, Pretrial Services or the supervising officer.
      7. The defendant shall maintain or actively seek lawful and verifiable employment and notify
          Pretrial Services or the supervising officer prior to any change.
      8. The defendant shall avoid all contact directly or indirectly with co-defendant(s) unless it
          is in the presence of counsel.
      9. The defendant shall refrain from possessing a firearm, destructive device, or other
          dangerous weapons.
      10. The defendant shall refrain from use or unlawful possession of a narcotic drug or other
          controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
          practitioner. This includes Marijuana and/or any item containing THC.
      11. The defendant shall submit to any testing required by Pretrial Services or the supervising
          officer to determine whether the defendant is using a prohibited substance. Any testing
          may be used with random frequency and may include urine testing, a remote alcohol
          testing system and/or any form of prohibited substance screening or testing. The
          defendant shall refrain from obstructing or attempting to obstruct or tamper, in any
          fashion, with the efficiency and accuracy of any prohibited substance testing or
          monitoring which is/are required as a condition of release.
      12. The defendant shall pay all or part of the cost of the testing program based upon his/her
          ability to pay as Pretrial Services or the supervising officer determines.
      Case 2:19-cr-00266-GMN-BNW Document 76 Filed 07/28/20 Page 3 of 3

   13. The defendant shall not be in the presence of anyone using or possessing a narcotic drug
       or other controlled substances.
   14. The defendant shall participate in a program of inpatient or outpatient substance use
       therapy and counseling if Pretrial Services or the supervising officer considers it advisable.
   15. The defendant shall pay all or part of the cost of the substance use treatment program or
       evaluation based upon his/her ability to pay as determined by Pretrial Services or the
       supervising officer.

Respectfully presenting petition for action of Court and for cause as follows:

   1. In March of 2020, the defendant was approved by Pretrial Services to move out of his
      aunt’s residence and relocate to another residence.


PRAYING THAT THE COURT WILL ORDER THAT THE DEFENDANT’S BOND BE MODIFIED AS
FOLLOWS: THE RELEASE CONDITION REQUIRING THE DEFENDANT’S AUNT MARIA MARTINEZ
TO ACT AS A THIRD-PARTY CUSTODIAN TO THE DEFENDANT SHALL BE REMOVED.


 ORDER OF COURT                                     I declare under penalty of perjury that the
                                                    information herein is true and correct.
 Considered and ordered this ____28th day of        Executed on this 28th day of July, 2020.
 July, 2020 and ordered filed and made a part
 of the records in the above case.                  Respectfully Submitted,



 ______________________________                     _____________________________
 Honorable Elayna J. Youchah                        Jennifer Simone
 U.S. Magistrate Judge                              Senior U.S. Pretrial Services Officer
                                                    Place: Las Vegas, Nevada
